Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
In amendments dated 9/9/21, Applicant amended claims 21-23, 31-33, 35, and 39-40, canceled no claims, and added new claim 41.  Claims 21-41 are presented for examination.

Allowable Subject Matter
Claims 24 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Objections
	Claim 35 is objected to because of the following informality: this claim recites “wherein storing, by the one or more processing circuits, the first derived time correlated data stream and the second derived time correlated data stream comprises storing the first derived time correlated data stream and the virtual data stream in a data stream database,” and “the second derived time correlated data stream” lacks antecedent basis.

Rejections under 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 22 and 34 each recites wherein the first derived time correlated data stream is a first timeseries and the virtual data stream is a second timeseries (the respective data streams are still data and a mental process accomplishable in the human mind or on paper).  Claims 23 and 35 each recites wherein the instructions cause the one or more processors to store the first derived time correlated data stream and the virtual data stream in a data stream database (storing data is routine and conventional per MPEP 2106.05(d) part II).  Claims 25 and 37 each recites wherein upon generating a derived time correlated data stream, the instructions cause the one or more processors to: (a) determine whether the derived time correlated data stream is used as an input to any of a plurality of stored processing workflows (determination is a mental process)); (b) in response to a determination that the derived time correlated data stream is used as an input to at least one of the plurality of stored processing workflows, perform one or more particular processing operations defined by the at least one of the plurality of stored processing workflows that use the derived time correlated data stream as an input to generate another derived time correlated data stream (processing data is a mental process accomplishable by the human mind or on paper); and (c) iteratively repeat steps (a) and (b) until the derived time correlated data stream generated in step (b) is not used as an input to any of the plurality of stored processing workflows (repetition of mental processes).
Claims 26 and 38 each recites building equipment configured to provide samples of one or more data points to the one or more processors (generic hardware of the technological environment, a data gathering step for the recited system); wherein the instructions cause the one 
Claim 27 recites wherein the building equipment comprise at least one of sensors, heating, ventilation, and air conditioning (HVAC) equipment, lighting equipment, access control equipment, or security equipment (generic hardware of the technological environment, a data gathering step for the recited system).  Claim 28 recites identify one or more other timeseries to be used as inputs to the first processing workflow (identify is judgement, a mental process); and generate an enriched processing workflow comprising the first processing workflow, the one or more input time correlated data streams, and the one or more other timeseries (mental process accomplishable by the human mind or on paper).  Claim 29 recites wherein the instructions cause the one or more processors to generate the first derived time correlated data stream by: transforming one or more samples of the one or more input time correlated data streams into one or more samples of the first set of derived samples by applying the one or more samples of the one or more input time correlated data streams as an input to the first processing workflow 
Claim 30 recites wherein the first processing workflow is a first timeseries processing workflow and the one or more first processing operations of the first processing workflow are timeseries processing operations (processing workflow is data, a mental process); wherein the second processing workflow is a second timeseries processing workflow and the one or more processing operations of the second processing workflow are timeseries processing operations; wherein the one or more input time correlated data streams are one or more input timeseries (processing workflow is data, a mental process).  Claims 31 and 39 each recites identify the second processing workflow that uses the first derived time correlated data stream as an input, wherein the second processing workflow defines the one or more processing operations to be applied to the samples of the first derived time correlated data stream (identify is an evaluation, a mental process); and generate the virtual data stream by performing the one or more processing operations defined by the second processing workflow, the virtual data stream comprising a second set of derived samples (generating data is a mental process accomplishable by the human mind or on paper).  Claim 32 recites transforming one or more samples of the first set of derived samples into one or more samples of the second set of derived samples by applying the one or more samples of the first set of derived samples as an input to the second processing workflow (transforming data into data is a mental process accomplishable by the human mind or on paper); and assembling the second set of derived samples to form the virtual data stream (assembling data is a mental process accomplishable by the human mind or on paper).  Claim 41 recites wherein the virtual point is a point of a smart entity data structure comprising representations of 

Relevant Prior Art
	During his search for prior art, Examiner found the following references to be relevant to Applicant’s claimed invention.  Each reference is listed on the Notice of References form included in this office action:
	Nixon et al (US 10,649,424) teaches industrial control systems (columns 4-5 lines 42-6) taking timer-series data as input (column 6 lines 29-41) and performs data analytics on said input data to determining performance status of the control systems and actions to take with said control systems (columns 22-26 lines 10-27), does not teach providing a non-measured characteristic of a building.

Responses to Applicant’s Arguments
	Regarding rejections to claims 21-23, 25-35, and 37-40 under 35 U.S.C. 101 for reciting abstract ideas, Applicant’s amendments and arguments have been considered but are not persuasive.  On page 11 of his Remarks Applicant asserts “claim 21 is not directed to an abstract idea because claim 21 provides steps for generating a virtual data point that substitutes for measured data points.”  Claim 21 recites deriving a virtual data stream for a virtual point, and deriving is determining which is a mental process.  The specification paragraph 0068 describes a virtual data point as a data point to which a mathematical operation (addition, subtraction, etc) or a function/formula is applied, and something as simple as applying an addition or a multiplication to a data point is accomplishable in the human mind or on paper and is a mental 
On page 12 of his Remarks Applicant asserts the recited “identify” and “generate” steps represent an improvement of the function of a computer or an improvement to another technology or technical field.  Applicant points to the specification paragraph 0173.  This paragraph repeats the simple description of virtual points as derived from actual data points described in paragraph 0068.  Paragraph 0173 also states “virtual data points can be used as substitutes for actual sensor data when the sensor data desired for a particular application does not exist,” but claim 21 do not recite that any sensors do not exist or recite sensors at all.  Paragraph 0173 also states “for example, a virtual data point representing the enthalpy of a refrigerant can be calculated using actual data points measuring the temperature and pressure of the refrigerant,” but claim 21 is recited very broadly and recites no such scenario, such as a formula for enthalpy or anything else of that complexity which could not be accomplished in the human mind.  On page 13 of his Remarks, Applicant asserts claim 21 improves a building management system by “providing virtual data points where normal measured data points are missing” and describes a scenario where sensors are inoperable or missing.  However, claim 21 recites no scenario where measured data points are missing and recites no sensors much less inoperable or missing sensors as described above.  Claim 21 broadly recites generating a data stream, identifying a processing workflow, and generating another data stream, none of which improve upon the function of a computer or any technology or technical field, thus Examiner respectfully disagrees with Applicant’s assertion.

Regarding rejections of claim 21-29 and 32-40 under 35 U.S.C. 101 for double patenting over claims 1, 7-14, and 19 of U.S. Patent 10,452,043, the claims as amended are no longer double patented and these rejections are withdrawn.  Examiner conducted another search of the prior art and did not find any references that taught the claimed invention, hence the Notice of Allowability issued here.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.